DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant properly indicated that this application is a Continuation of prior application 13/514,090 in the ADS filed 3/27/2017, which is a 371 of PCT/US10/58810, which claims benefit of provisional applications 61267029 and 61356617. The application is now being treated under pre-AIA  first to invent provisions.



Response to Arguments
Applicant’s arguments, see page 4, filed 5/4/2021, with respect to 112, 1st and 2nd paragraph rejections, have been fully considered and are persuasive.  The Examiner recognizes that claim 11 only states “coupled” and therefore, the term is given its broadest reasonable interpretation to encompass moveable and/or slidable coupling, as set forth on page 4 of Applicant’s response.  The 112 rejections of the claims have been withdrawn. 
Applicant's arguments with respect to the 102 rejection have been fully considered but they are not persuasive.  In response to applicant's argument that Blaeser does not comprise a "fracture edge”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The term “fracture edge” is not accompanied with a recitation of any particular structural features along the edges of the arms.  The specification does not describe any particular characteristic of a fracture edge, and the drawings do not show any special features along any edges.  Therefore, the term “fracture edge” is interpreted to be a functional limitation directed towards the intended use of the device and is not construed to require any particular structural features.   Similarly, the terms “pulverizing edge”, “breaking edge”, “grinding edge”, “chopping edge”, and “cutting edge” in new claims 20-24 are treated as recitations of the intended use of the device.  Regarding Blaeser, the arms forming the first and second valve treatment members are capable of being manipulated by an operator to apply sufficient force to cause at least some degree of breaking or capable of fracturing (or cutting, breaking, and/or reshaping) a heart valve, at least to some small degree, with sufficient force applied by an operator.  The Examiner notes that Applicant’s specification describes a weight (24 in Figure 5) that aids in producing impacts on the valve leaflets, wherein this feature is not taught by Blaeser.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,382,796 (Blaeser et al.). 
Blaeser discloses a first heart valve treatment member (14) moveable along a first shaft (19).  (The Examiner notes the claims no longer require the delivery system and the limitation “first shaft” is given its broadest reasonable interpretation to encompass the tubular component 19).  The Examiner has interpreted movable along to encompass relative movement in any direction.  The first member (14) moves both longitudinally and radially outwardly relative to the first shaft (19)).   The first member (14) comprises at least one expandable member in the form of a plurality of arms (50) circumferentially spaced from each other about the first shaft (19) (see especially Figure 12).  The member (14) is expandable from a collapsed position within a delivery member (Figure 14) to the expanded configuration of Figure 12, wherein the ends of the arms are radially distanced from the first shaft (19).  Each arm (50) has a base coupled to the first shaft (19) (see especially Figures 14-15; column 9, lines 3-16).  
A second heart valve treatment member (12) is moveable along a second shaft (16) (The member moves relatively to the second shaft 16 in both longitudinal and radial outward directions) and comprises at least one expandable member (40) (Figure 12).  The treatment members (12 and 14) are capable of being moved between a first structural position defining a first gap length (see gap between members 12 and 14 in Figure 15) and a second structural position defining a second gap length that is smaller than the first gap length (see Figure 14 for a shortened, second gap separating the members 12 and 14).  
The language directed towards the particular use of the device is not given full patentable weight, as the claim is directed towards a product.  The prior art is not required to disclose the positioning of the first and second treatment members on opposing sides of a heart valve or the step of fracturing a portion of a leaflet, but merely have the capability of being positioned and manipulated in the recited manner in order to meet the claim requirements.  The Blaeser device is configured for placement within a patient’s heart (see Figures 1-11 and column 1-2) and thus considered to be capable of being inserted to a treatment site at a heart valve.  As clearly illustrated in Figures 9-11, the first treatment member (14) may be positioned and expanded on one side of patient tissue (SS) while the second member (12) is expanded on the opposing side of the tissue (SS).  The treatment members (12 and 14) are moved towards one another from a first position having a first gap (see the large gap between members 12 and 14 in Figure 9) to a second position having a smaller gap (Figures 10-11).  As well known in the art, the particular size and anatomy of a heart valve is highly variable and depends on factors such as patient age, race, height, weight, abnormalities, etc.  Therefore, the first and second treatment members (12 and 14) are considered to be capable of being manipulated to engage with opposing sides of at least some existing heart valve leaflets.   The step of fracturing a portion of the heart valve leaflet is not required to be disclosed by the prior art.  The device is considered to be capable of manipulation to move the first and second treatment members (12 and 14) in their expanded configurations in order to apply a force sufficient to fracture at least some portion of at least some existing heart valve leaflet.  
In regards to the term “fracture edge”: the claim does not define any particular structural characteristic of this feature.  When looking to the specification for its meaning, the disclosure and drawings do not indicate any special feature of the edge of the arms.  Therefore, the term is given its broadest reasonable interpretation to encompass any edge of an arm.  Additionally, the term does not indicate a particular location or direction of the edge.  Therefore, any edge defining a periphery of an arm meets the significantly broad requirement.  The term “fracture edge” is considered to be directed towards the intended use of the device and is not construed to require any particular structural features.   Similarly, the terms “pulverizing edge”, “breaking edge”, “grinding edge”, “chopping edge”, and “cutting edge” in new claims 20-24 are treated as recitations of the intended use of the device.  In this case, the arms of the Blaeser device forming the first and second valve treatment members are made of nitinol (column 7, lines 49-59), which is harder than body tissue.  Therefore, the arms are considered to be capable of being manipulated by an operator to apply sufficient force to cause at least some degree of fracturing, cutting, breaking, etc. of at least some portion of some existing heart valve, and therefore meets the functional claims requirements.  
Regarding claim 12: Blaeser discloses a locking member (20) for maintaining the members (12 and 14) in a desired relative position while they are expanded (column 9, lines 36-62). 
In regards to claim 13, the first member (14) comprises a cover (60) (column 9, lines 16-34).
In regards to claim 19: Blaeser illustrates that the arms (50) of the first treatment member (14) may have a planar configuration such that they tilt away from the shaft (19) at a constant angle along their length (see especially Figures 12, 13, 19).
 	Regarding new claims 20-24: the terms “pulverizing edge”, “breaking edge”, “grinding edge”, “chopping edge”, and “cutting edge” are treated as recitations of the intended use of the device and do not require any particular structural features.  Nor are any special structural features of the claimed “fracture edge” disclosed in the specification or drawings. The capability of the Blaeser device to be manipulated by an operator to apply sufficient force to a calcification on a heart valve to cause breakage thereof meets the functional requirements of the claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771